GOODWYN, Justice.
Appellant was tried in the circuit court of Geneva County for murder in the first degree and sentenced to life imprisonment. It was the second trial. On the first -trial appellant received a death sentence. On appeal the judgment of conviction was reversed and the cause remanded for a new trial. Tiner v. State, 271 Ala. 254, 122 So. 2d 738.
Appellant served timely notice of appeal in the second case and moved that the trial court grant him leave to prosecute said appeal in forma pauperis. He also moved the court to direct the circuit clerk to prepare a transcript of the proceedings for filing here. No rulings were made on said motions.
*37The record proper, which does not include a transcript of the evidence, has been filed with the clerk of this court.
. Being advised that there was pending in the Alabama legislature a bill designed to meet the holding in Griffin v. People of the State of Illinois, 351 U.S. 12, 76 S.Ct. 585, 55 A.L.R.2d 1055, we withheld consideration of this appeal pending action on said bill. The bill having been enacted into law (Act No. 62, appvd. Sept. 15, 1961), this case is due to be remanded to the trial court pursuant to § 9 of said Act. It is so ordered.
Remanded.
LIVINGSTON, C. J., and SIMPSON and COLEMAN, JJ., concur.